PER CURIAM.
This action was brought by the First National Bank of Crookston to recover the amount claimed to be due upon two promissory notes executed by *544Brockmann and Purvis. The notes were payable to Tessum, and were by him transferred to the bank as collateral security for an existing debt. The defendant Brockmann claimed that, the notes were secured from him by means •of false and fraudulent representations, and that the bank received the notes -after maturity with full knowledge of the fraud. The trial court directed a verdict in favor of the plaintiff, and the appeal is from an order denying the motion for a new trial. The evidence entirely failed to show that Tessum, the payee of the notes, made" any false representations, either personally or through his agent. Purvis was not shown to be the agent of Tessum. Brock-mann and Purvis purchased the land jointly, and as such purchasers signed the notes in question. If there was any fraud, it consisted in representations made by one of the purchasers to the other, for which the vendor was not shown to -be responsible.
The court, therefore, properly directed a verdict in favor of the plaintiff, and the order is affirmed.